        Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 1 of 8 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


ROGER THOMSON.,

        Plaintiff,
                                                Case Number: 8:20-cv-3121

v.

AMAZON.COM SERVICES LLC.,

      Defendant.
_________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Roger Thomson, by and through his undersigned counsel, hereby brings this

action against Defendant, Amazon.com Services LLC., for the recovery of damages in the form of

unpaid overtime wages owed to Plaintiff by Defendant. Plaintiff brings this action before the Court

and against Defendant pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201-216

(the “FLSA”). Plaintiff seeks to recover unpaid overtime wages, liquidated damages, attorney’s

fees, and costs. In further support of Plaintiff’s claim, Plaintiff states as follows:

                                                Parties

        1.      Plaintiff is a qualified male and resident of Hillsborough County, Florida and was

employed by Defendant as a manual laborer and was hired to perform maintenance at Defendant’s

Ruskin, Florida facility.

        2.      Plaintiff was hired by Defendant as a non-exempt, manual laborer who was paid

$30.00 per hour by Defendant.

        3.      Defendant is a for-profit foreign corporation engaged in the online retail industry.




                                                   1
        Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 2 of 8 PageID 2




                                          Jurisdiction

        4.    Defendant is a foreign, for-profit corporation enterprise operating and conducting

business in in Hillsborough County, Florida.

        5.    Defendant provides online retail and delivery services throughout Hillsborough

County, Florida and other surrounding counties in Central Florida.

        6.    Plaintiff is a Florida resident who resides in Hillsborough County, Florida.

        7.    Plaintiff was employed by Defendant in Hillsborough County, Florida.

        8.    The events giving rise to this action occurred in Hillsborough County Florida.

        9.    Jurisdiction and venue are proper in the Middle District of Florida – Tampa

Division because Defendant is headquartered in the Middle District of Florida.

                                      Factual Allegations

        10.   Plaintiff was paid by Defendant as an hourly, non-exempt laborer.

        11.   Plaintiff was paid on an hourly basis and not subject to any exemptions under the

FLSA.

        12.   Plaintiff was employed by Defendant from 2014 until 2020.

        13.   During the entirety of Plaintiff’s employment, Plaintiff regularly and routinely

worked more than 40 hours in a single workweek.

        14.   Plaintiff was not paid at least one-and-one-half times his regular rate for all hours

worked beyond 40 in a single workweek for Defendant.

        15.   Plaintiff was an hourly, non-exempt employee not subject to any exemptions or

exceptions under the FLSA and was entitled to be paid premium wages for all hours worked

beyond forty (40) in a single workweek.




                                                2
         Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 3 of 8 PageID 3




         16.    Plaintiff was engaged by Defendant to work as a laborer during the three (3) years

prior to the initiation of this lawsuit.

         17.    Defendant owns and operates an online retail and delivery service known as

“Amazon.com Services LLC.”

         18.    Defendant engaged in an illegal policy of requiring Plaintiff to work more than 40

hours in a single workweek and did not allow Plaintiff to properly record all of his hours worked.

         19.    Defendant prevented Plaintiff from recording all hours worked by Plaintiff during

his employment with Defendant.

         20.    Specifically, Defendant told Plaintiff that he was prohibited from recording all of

his working hours and that Plaintiff was limited to 40 hours per week. However, Plaintiff worked

more than 40 hours in an open and obvious manner as it was required to complete the tasks

assigned to him by Defendant.

         21.    Plaintiff regularly and routinely began working before clocking in and continued

working after clocking out.

         22.    Before Plaintiff clocked in for work, Plaintiff reviewed emails and assigned work

to individuals, all while at Defendant’s facility in full view of Jose Soto and others.

         23.    Defendant’s time-shaving was done in order to avoid paying Plaintiff’s overtime

wages.

         24.    Because Plaintiff was told that he could not work more than 40 hours “on the

clock,” Plaintiff would clock out at the conclusion of his scheduled work day and then return to

work in Defendant’s facility. Defendant was aware that Plaintiff continued to work after clocking

out as it was done in an open and obvious manner with Defendant’s assent.




                                                  3
        Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 4 of 8 PageID 4




       25.     Plaintiff routinely worked more than 40 hours in a single workweek. However,

many of Plaintiff’s working hours were not properly recorded or removed from Plaintiff’s

timesheets by Defendant.

       26.     Defendant failed to pay Plaintiff overtime pay at the premium rate for all hours

worked beyond 40 in a single workweek.

       27.     As a result, Plaintiff often performed work beyond 40 hours in a single workweek

for which he was not properly compensated.

       28.     Plaintiff worked for Defendant in Hillsborough County, Florida.

       29.     Instead of paying overtime wages, Defendant circumvented the FLSA by failing to

pay Plaintiff’s overtime wages, even though Plaintiff’s habitually worked up to 45 hours a week

or more.

       30.     Plaintiff was not always paid time and a half for all hours worked over forty in any

given week.

       31.     As of this date, Plaintiff has still not been paid the entirety of his wages and has not

been compensated for the full extent of his damages and wage loss under the FLSA.

       32.     Defendant was aware that Plaintiff traveled on behalf of Defendant and in

accordance with Defendant’s requests, however, Defendant intentionally refused to pay Plaintiff

for the time he spent traveling during his regular workday.

       33.     Plaintiff’s job as an air maintenance worker required him to maintain and repair

Defendant’s machinery and equipment within Defendant’s facility. Plaintiff maintained and

repaired Defendant’s machinery and equipment with tools and materials that have been shipped to

Florida from other states.




                                                  4
        Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 5 of 8 PageID 5




       34.     Additionally, Defendant’s operation as an online retailer and delivery services

causes Defendant to regularly ship items and deliver goods across stateliness. Defendant also

advertises on television and the internet which crosses state lines.

       35.     Plaintiff seeks full compensation, including liquidated damages because

Defendant’s conduct in extracting additional work from Plaintiff without compensating Plaintiff

for all hours worked.

       36.     Plaintiff seeks full compensation, including liquidated damages because

Defendant’s conduct in refusing to compensate Plaintiff for the time he spent traveling on

Defendant’s behalf and at Defendant’s behest was a calculated attempt to extract additional work

from Plaintiff to benefit Defendant.

       37.     Defendant is a for profit corporation that operates and conducts business in, among

others, Hillsborough County, Florida, and is therefore, within the jurisdiction of the Court.

       38.     Defendant, at all relevant times to this complaint, was Plaintiffs’ employer as

defined by 29 U.S.C. § 203(d). Plaintiff was an individual covered under the FLSA as he performed

duties and responsibilities that involved commerce and/or the production of goods for commerce

in the air conditioning industry as Defendant operates as “Amazon.com Services LLC.”

       39.     Plaintiff routinely traveled along high ways and byways to install repair and air

conditioning units at various locations for Defendant.

       40.     Plaintiff routinely used products, tools, and materials that do not originate within

the State of Florida.

       41.     Plaintiff routinely utilizes tools and installs equipment that originated out-of-state.

       42.     This action is brought under the FLSA to recover from Defendant, unpaid wages in

the form of overtime wages, liquidated damages, and reasonable attorneys’ fees and costs. This




                                                  5
        Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 6 of 8 PageID 6




action is intended to include each and every hourly employee who worked for Defendant at any

time within the past three (3) years.

       43.     The Court has jurisdiction over Plaintiff’s claims as all material events transpired

in Hillsborough County, including those brought pursuant to 28 U.S.C. § 1337 and the FLSA.

       44.     At all material times relevant to this action, Defendant was an enterprise covered

by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s). Upon information and belief,

including Plaintiff’s experience with Defendant as well as the sheer size of Defendant’s

organization suggest that the Defendant are a multi-million-dollar operation that has considerable

expertise in the online and retail and delivery sector. Accordingly, Plaintiff alleges that enterprise

coverage is present in this case because Defendant has an annual volume of at least $500,000.00

in revenue and has two or more employees that handle goods in commerce, including materials

and supplies, whom also use telephones, fax machines and other instrumentalities of commerce.

       45.     Defendant advertises its services online, regularly orders goods and materials from

out of state vendors, and accepts and processes credit card payments from banks located outside

of Florida.

       46.     At all material times relevant to this action, Plaintiff in his capacity as an employee

was individually covered by the FLSA. This would include to doing hourly work as a laborer,

without managerial responsibility and traveling along highways and byways . Plaintiff did not bear

supervisory responsibility for any other employees. Plaintiffs did not regularly direct the hiring

and firing of any employees. Plaintiff did not participate in the creation of budgets or maintain the

production of sales nor did Plaintiff plan or control the budget of the Defendant’s in any way.

Plaintiff did not implement legal compliance measures.




                                                  6
        Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 7 of 8 PageID 7




       47.     At all times relevant to this action, Defendant failed to comply with 29 U.S.C. §§

201-209, because Plaintiffs performed services for Defendant for which no provisions were made

by Defendant to properly pay Plaintiffs for all hours worked during his employment. Plaintiff

worked over 40 hours per nearly every week during their employment with Defendant. The off the

clock work that Plaintiff were directed to do was intentional and was designed to extract additional

hours of labor out of Plaintiff for the benefit of the Defendant, who then refused to pay Plaintiff

and those similarly situated premium wages. Notably, Defendant is in exclusive possession of the

majority of relevant records in this case, including payroll records and schedules and other

documentation that might reasonably assist Plaintiff with providing even greater specificity

regarding the precise weeks that Plaintiff worked more than 40 hours. Plaintiff alleges that he

routinely worked in excess of 40 hours per week, including time for which Defendant made no

provisions to properly record.

       48.     Defendant failed, refused and/or neglected to keep accurate time records pursuant

to 29 U.S.C. § 211(c) of Plaintiff’s, and others similarly situated to him, true hours of work.

          COUNT I – RECOVERY OF OVERTIME WAGES COMPENSATION

       49.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

48, above.

       50.     Plaintiff, and those similarly situated to him, are/were entitled to be paid his regular

rate of pay for each hour worked per work week as well as premium wages for those hours worked

over forty.

       51.     During his employment with Defendant, Plaintiff, and those similarly situated to

him, regularly worked overtime hours each week in which they were not paid at the correct rate of

pay.




                                                  7
       Case 8:20-cv-03121 Document 1 Filed 12/31/20 Page 8 of 8 PageID 8




       52.     In Plaintiff’s case, he routinely performed labor beyond 40 hours in a single week,

with Defendant’s full knowledge and assent for the sole benefit of Defendant, and was not paid

for the hours he worked.

       53.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

Plaintiff, and those similarly situated to him, their correct premium rate of pay for each hour

worked beyond 40 in one or more work weeks, Plaintiff, and those similarly situated to him, have

suffered damages plus incurring reasonable attorneys’ fees and costs.

       54.     As a result of Defendant’s willful violation of the FLSA, Plaintiff, and those

similarly situated to him, are entitled to payment of the unpaid wages under Florida law, as well

as liquidated damages under the FLSA.

       WHEREFORE, Plaintiff demands a trial by jury and judgment against Defendant,

including, but not limited to, reimbursement of an amount equal to the loss of minimum wages,

overtime wages, and liquidated damages, together with costs and attorney’s fees pursuant to the

FLSA, and such other further relief as this Court deems just and proper.

DATED this 31st day of December, 2020,


                                                     /S/ Kyle J. Lee
                                                     Kyle J. Lee, Esq.
                                                     FLBN: 105321
                                                     LEE LAW, PLLC
                                                     1971 West Lumsden Road, Suite 303
                                                     Brandon, FL 33511
                                                     Telephone: (813) 343‐2813
                                                     Kyle@KyleLeeLaw.com




                                                 8
